Exhibit 99.1 HELIX WIND SIGNS DEFINITIVE AGREEMENT TO ACQUIRE ALL ASSETS OF ABUNDANT RENEWABLE ENERGY AND RENEWABLE ENERGY ENGINEERING San Diego, CA – September 15, 2009 – Helix Wind Corporation (OTCBB: HLXW), a global renewable energy company, announced today the execution of a definitive purchase agreement to acquire Abundant Renewable Energy, LLC (ARE) and Renewable Energy Engineering, LLC (REE) of Newberg, Oregon. As previously disclosed on August 18, 2009, the acquisition of ARE will bring two additional wind turbines, the 2.5 kilowatt ARE110 and the 10 kilowatt ARE442 to Helix’s portfolio. According to the terms of the agreement, Helix Wind will purchase all of the assets of ARE and REE in consideration for an aggregate purchase price between $4 million to $6.5 million, depending on the fulfillment of certain financial projections. Helix will also assume certain liabilities associated with the purchased assets.
